Citation Nr: 0507075	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  00-15 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic heart 
disease, for the purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1944 to 
May 1946.  He died in February 1999 at age 71.  The appellant 
is his surviving spouse.  

This matter initially came before the Board of Veteran's 
Appeals (Board) on appeal from a January 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The Board remanded the 
appeal in July 2001 for VCAA compliance, and evidentiary 
development.  For the reasons provided below, the appeal must 
again be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

In March 2004, the Board referred this case for an 
Independent Medical Expert (IME) opinion.  After reviewing 
all of the evidence in the veteran's claims folder, an 
Associate Professor of Medicine in cardiology at the Saint 
Louis University provided a written report addressing the 
issues presented in the appellant's appeal.  

Consistent with governing law and regulations as interpreted 
by the US Court of Appeals for Veterans Claims (Court), the 
appellant is entitled to have this new evidence first 
considered by the RO, prior to Board consideration.  The 
Board offered the appellant and her representative the 
opportunity to waive initial consideration of this medical 
report with opinions by the RO.  The representative did not 
waive initial consideration and specifically requested that 
the appeal be remanded to the RO for initial consideration of 
the IME report.  


Accordingly, the case is REMANDED for the following:  

The RO should again consider the 
appellant's appeal, including the April 
2004 IME report from a cardiologist at 
the Saint Louis University.  If the 
decision is not to the appellant's and 
representative's satisfaction, they 
should be provided a Supplemental 
Statement of the Case, and offered an 
opportunity to respond.  The case should 
then be returned to the Board, after 
compliance with appellate procedures.  
The appellant need do nothing until 
further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


